The plaintiff, Billy Roberts, aged 17, seeks by this action to review an order of the board of control of the Oklahoma High School Athletic Association, and seeks by writ of mandamus to compel that board to vacate, annul, and cancel the order in question. That order dated in February, 1938, dealt with the violation of one of the association rules by plaintiff, and declared in effect the penalty prescribed by the rules, which is the ineligibility of plaintiff to participate in athletic contests between member schools of the association for one year. To avoid any unfair inference against the plaintiff we should say at the outset that the rule violation does not involve any willful personal misconduct or immorality on the part of this young man or even any willful lack of sportsmanship. It is merely the violation of a fixed rule against accepting an award, in this case a gold football of the value of a few dollars.
Some statement of essential facts as to the relationship of the parties must be made. Plaintiff is a high school student at Holdenville, where his status as a senior at his age testifies to his diligence and learning He was the "center" and "co-captain" of the football team, where he was likewise quite successful. The Oklahoma High School Athletic Association is a voluntary unincorporated association of many of the public high schools of the state, including the Holdenville High School. These schools perfected this organization many years ago with officers and a constitution and rules. Each member school having one vote. The general purpose was and is to promote and regulate competitive athletics between member schools. To this end the usual officers are elected by the member schools, including the board of control, which is given final control in all matters. The rules regulate competitive athletics between the member schools in rather minute detail. Provision is made as to the exact date when football practice may start, and the earliest date for the first game, and the time when the season shall end and forbidding past season games except in well-defined cases. Provision is made for the exact method of selecting game officials, with rights in the visiting team to disapprove them. Meets and tournaments may be held only on approval of the board of control, and there are various other regulations as to the member schools. A member school with knowledge of any rule violation in another school is required under severe penalty to inform the association officials about it.
The rules deal at great length with the "eligibility" of players to participate on the competitive football teams. It is provided that one must be under 21 years of age, this year under 20 years, must enroll in school in a certain period, must maintain a certain percentage of schoolroom attendance and certain grades or standing in his school work without any special tests or recitations. There is a provision testing eligibility by bona fide residence of the schoolboy's parents, and definite provision on eligibility of a "migrating" pupil. In certain specified ways a pupil may forfeit "eligibility," and there is provision for his regaining it. A pupil forfeits his "eligibility" by rule 4 if he comes to be "under discipline" or if his character or conduct is such as to reflect discredit on his school, or if he becomes a member of a prohibited secret society or fraternity. By another rule he forfeits his "eligibility" if he uses his athletic skill or knowledge for financial gain or if he appears in certain events with professional athletes. The rules specify the number of years, semesters, and seasons in which a student is permitted to remain "eligible." And there is the rule which this plaintiff violated, which prohibits the acceptance of certain awards and specifically provides that he must remain "ineligible" for one year. There are many other rules and specific regulations, but these listed will suffice to illustrate the detailed regulations which the schools themselves have adopted and adhered to for a number of years.
Matters of rule violation are first handled by the secretary of the association, with constitutional provision for appeal to the board of control, and it is specifically provided that the decision, of that board shall be final. Here the fact of plaintiff's "ineligibility" was set out in the secretary's opinion, and on review was declared by the board of control after further hearing. The same action occurred as to several of plaintiff's teammates who had offended the rules in the same way. *Page 361 
The plaintiff contends that this action and order of that board was arbitrary and erroneous and subject to review and cancellation by this action in mandamus. And it is pointed out that plaintiff and his teammates gave back the gold football awards, but that the board adhered to the decision that the acceptance completed the violation and worked the loss of "eligibility" for the year prescribed by that particular rule.
It is difficult to follow plaintiff's argument that the action of the board was arbitrary. If the board had any discretion in construing the rule, and determining whether these gold footballs were "awards" in the meaning of the rule, nevertheless the constitution gives finality to the board's ruling. It is not contended the board acted corruptly. It must be assumed that all of the member schools of the association, including the Holdenville school, acquiesced in all these rules and in the constitutional provision vesting final authority in the board of control.
If it be said that the rule involved and the fixed penalty is arbitrary, that may be so. And one unskilled in such matters might see no logic in or necessity for that rule, or might think it should be or might as well be otherwise. The same might be said also as to the arbitrary rule that "three strikes" retires the batter, not more nor less; or the rule that a "touchdown" counts six points, while the "point after touchdown" counts only one point; or the rule that the "base-runner" advances if the pitcher makes a "balk;" and the same might be said of many of the other rules of the association above referred to. Many of those rules are in fact arbitrary rules. They might provide otherwise or might not be there at all. But so long as the member schools want them, they are entitled to have them and to have them construed and enforced by final action of the board of control as long as they want that.
It is often thought and sometimes vociferously stated that athletic officials, including referees and umpires, have grievously erred in decisions and rulings. But when adopted rules, acquiesced in by all give them the power of final decision, such decisions should not ordinarily be reviewed by the courts and vacated by the writ of mandamus.
It is a matter of common knowledge that in various athletic organizations, and in various athletic contests, certain officials are clothed with final authority to construe rules and enforce penalties, and to suspend players from the game in progress, or for a definite period of time, or to forfeit the game or the match to one participant or the other. Frequently such rule enforcements work more or less grievous injury to one directly affected thereby, without in any sense giving him a right to correct or change the result by court action such as this. The courts generally should leave the final authority in the athletic official or board, with whom that authority is placed by those who had authority to make the rules and authorize the method of application and enforcement.
The plaintiff has many rights as a citizen and as a high school student, but he has no vested right in "eligibility" as dealt with at such great length in the rules of the Oklahoma High School Athletic Association. The defendant board of control was clothed with ample authority to so construe, apply, and enforce this rule, with its specific provision for "ineligibility" for one year.
These rules are subject to change if the member schools desire a change. This may be done at the annual meeting or by referendum vote according to specific provision. But so long as these member schools including the Holdenville school, desire to attach all of these many conditions, limitations, and restrictions on their "eligibles," then surely they should be permitted to do it, so far as the courts are concerned. There is nothing unlawful or evil in any of those rules nor in the provision resting final authority in the board of control. Surely the schools themselves should know better than anyone else the rules under which they want to compete with each other in athletic events. And doubtless every one of these rules is founded upon reasons wholly satisfactory to the member schools. And if the officials of the various high schools desire to maintain membership in the association, and to vest final rule enforcement authority in the board of control, then, so far as affects the affairs of the association, the courts should not interfere.
The plaintiff shows no clear legal right to have the courts interfere by writ of mandamus; no plain legal duty rests upon the defendants to cancel and vacate their order as plaintiff seeks to compel by mandamus, and therefore his action must fail.
See section 730, O. S. 1981, 12 Okla. St. Ann. sec. 1451; Witt v. Wentz, 142 Okla. 128, 286 P. 796; Bath v. Dumas,108 Okla. 260, 236 P. 1; State ex rel. Shepard, Treas., v. Crouch,31 Okla. 206, 120 P. 915; Payne, County *Page 362 
Treas., v. Smith, 107 Okla. 165, 231 P. 469; State ex rel. Thomas v. Brenner, 171 Okla. 320, 42 P.2d 823.
It is urged with force that an action in mandamus will not in any event lie against the defendants as individuals or as members of this board of a voluntary unincorporated association. We deem it unnecessary to lengthen this opinion by any further discussion or determination on that specific point.
The trial court was of the view that plaintiff should prevail and so ordered. That judgment was, for the reasons above stated, erroneous. The judgment is reversed and the cause dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and PHELPS, CORN, GIBSON, and HURST, JJ., concur. RILEY, J., concurs in conclusion. DAVISON, J., dissents.